Citation Nr: 1812266	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for pinguecula, an eye disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to June 1992.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Board hearing was conducted in June 2017 via videoconference. A transcript of this hearing is contained within the electronic claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA examinations are necessary prior to adjudication of these claims.  

Specifically, the Veteran testified at the June 2017 hearing that he began treating his hypertension shortly after his discharge from service.  He stated that his in-service diet caused his high blood pressure and that his readings in service were elevated, even though they went down after repeated checks.  

Regarding his eye disorder, the Veteran stated that they were told to wear sunglasses in service when working in the snow and sun but were not provided with those glasses.  He reported experiencing burning in the eyes and losing eyesight.   

Finally, regarding his sleep apnea, the Veteran stated that he snored loudly in service and that his wife complained about his breathing hard and not sleeping.  

To date, the Veteran has not been afforded VA examinations to determine if his claimed disorders are related to service or to exposure to chemicals in service.  Therefore, remand for a VA examination is necessary prior to adjudication. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the RO had only considered these claims using the regulatory criteria regarding service connection based on herbicide exposure, under 38 C.F.R. § 3.307, 3.309.  However, the Veteran clarified at the August 2017 Board hearing that he was not exposed to herbicides in service, but rather to other hazardous chemicals in the course of his service.  Therefore, upon remand, the RO must adjudicate these claims using the appropriate statutory and regulatory criteria.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his claims for service connection.  Document all unsuccessful attempts to obtain such records.  The Veteran should also provide all information that he has concerning any hazardous chemicals he claims he was exposed to.  Specifically he should name any chemicals he is aware of, or describe in detail how the exposure occurred and what the likely substances were.

2. The Veteran is hereby notified that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and etiology of his disorder. He should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension. The claims file must be made available to the examiner and reviewed prior to completion of the examination report. If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The examiner must provide an opinion as to whether it is as least as likely as not that any diagnosed hypertension is related to service, including any hazardous chemical exposure in service. 

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

4. Schedule the Veteran for an eye examination to determine the nature and etiology of his claimed eye disorder. The examiner must be provided access to claims file, including any records in Virtual VA or VBMS, and must specify in the report that all records have been reviewed.

The examiner must opine whether the Veteran has a diagnosis of an eye disorder, including pinguecula.

If a diagnosis is made, the examiner must opine whether it is at least as likely as not that the Veteran's eye disorder had its onset during service, is due to an event or injury during service, or is otherwise related to active duty service. 

A complete rationale must be provided for all opinions expressed. If the examiner is unable to provide a requested opinion without resort to speculations, he or she should indicate why such a response would be speculative.

5. Schedule the Veteran for an examination to determine the nature and etiology of his claimed obstructive sleep apnea. The examiner must be provided access to claims file, including any records in Virtual VA or VBMS, and must specify in the report that all records have been reviewed.

The examiner must opine whether the Veteran has a diagnosis of sleep apnea or other sleep disorder.

If a diagnosis is made, the examiner must opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset during service, is due to an event or injury during service, or is otherwise related to active duty service. 

A complete rationale must be provided for all opinions expressed. If the examiner is unable to provide a requested opinion without resort to speculations, he or she should indicate why such a response would be speculative.

6. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

